 



Terrapin 3 Acquisition Corporation July 16, 2014

 

590 Madison Avenue

 

35th Floor

 

New York, NY 10022

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into or
proposed to be entered into by and between Terrapin 3 Acquisition Corporation, a
Delaware corporation (the “Company”), and Deutsche Bank Securities Inc., as the
underwriter (the “Underwriter”), relating to an underwritten initial public
offering (the “Public Offering”) of 18,500,000 of the Company’s units (the
“Units”), each comprised of one share of the Company’s Class A common stock, par
value $0.0001 per share (the “Class A Common Stock”), and one warrant (each, a
“Warrant”). Each Warrant entitles the holder thereof to purchase one-half of one
share of the Class A Common Stock at a price of $5.75 per half share, subject to
adjustment. The Units shall be sold in the Public Offering pursuant to a
registration statement on Form S-1 and prospectus (the “Prospectus”) filed by
the Company with the U.S. Securities and Exchange Commission (the “Commission”)
and the Company shall apply to have the Units listed on the NASDAQ Capital
Market. Certain capitalized terms used herein are defined in paragraph 12
hereof.

 

In order to induce the Company and the Underwriter to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of Apple Orange LLC, Noyac Path LLC, Periscope, LLC (together
the “Terrapin Sponsors”), and MIHI LLC (together with the Terrapin Sponsors and
MIHI LLC, the “Sponsors”) and each of the undersigned individuals, each of whom
is a director or member of the Company’s management team or an affiliate thereof
(each, an “Insider” and collectively, the “Insiders”), hereby agrees with the
Company as follows:

 

1.           Each Sponsor and each Insider agrees that if the Company seeks
stockholder approval of a proposed Business Combination, then in connection with
such proposed Business Combination, it or he shall vote all Founder Shares and
any shares acquired by it or him in the Public Offering or the secondary public
market in favor of such proposed Business Combination.

 

 

 

 

2.           Each Sponsor and each Insider hereby agrees that in the event that
the Company fails to consummate a Business Combination (as defined in the
Underwriting Agreement) within 24 months from the closing of the Public
Offering, or such later period approved by the Company’s stockholders in
accordance with the Company’s amended and restated certificate of incorporation,
the Sponsors and Insiders shall take all reasonable steps to cause the Company
to (i) cease all operations except for the purpose of winding up, (ii) as
promptly as reasonably possible but not more than 10 business days thereafter,
redeem 100% of the Class A Common Stock sold as part of the Units in the Public
Offering (the “Offering Shares”), at a per-share price, payable in cash, equal
to the aggregate amount then on deposit in the Trust Account, including interest
income (net of taxes payable and any amounts released to the Company to fund
working capital requirements and less up to $50,000 of interest to pay
dissolution expenses), divided by the number of then outstanding public shares,
which redemption will completely extinguish Public Stockholders’ rights as
stockholders (including the right to receive further liquidation distributions,
if any), subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors, dissolve and liquidate,
subject in each case to the Company’s obligations under Delaware law to provide
for claims of creditors and other requirements of applicable law. Each Sponsor
and each Insider agrees to not propose any amendment to the Company’s amended
and restated certificate of incorporation that would affect the substance or
timing of the Company’s obligation to redeem 100% of the Offering Shares if the
Company does not complete a Business Combination within 24 months from the
closing of the Public Offering, unless the Company provides its public
stockholders with the opportunity to redeem their shares of Class A Common Stock
upon approval of any such amendment at a price per share, payable in cash, equal
to the aggregate amount then on deposit in the Trust Account including interest
income (net of taxes payable and any amounts released to the Company to fund
working capital requirements), divided by the number of then outstanding public
shares.

 

Each Sponsor and each Insider acknowledges that it or he has no right, title,
interest or claim of any kind in or to any monies held in the Trust Account or
any other asset of the Company as a result of any liquidation of the Company
prior to the Business Combination with respect to the Founder Shares. The
Sponsor and each Insider hereby further waives, with respect to any shares of
the Class A Common Stock held by it or him, if any, any redemption rights it or
he may have in connection with the consummation of a Business Combination,
including, without limitation, any such rights available in the context of a
stockholder vote to approve such Business Combination or in the context of a
tender offer made by the Company to purchase shares of the Class A Common Stock
(although each Sponsor and Insider shall be entitled to redemption and
liquidation rights with respect to any shares of the Class A Common Stock (other
than Founder Shares) it or they hold if the Company fails to consummate a
Business Combination within 24 months from the closing of the Public Offering.

 

3.           Subject to the exceptions set forth in Section 7(c) below, during
the period commencing on the effective date of the Underwriting Agreement and
ending 180 days after such date, each Sponsor and each Insider shall not (i)
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder, with respect to any Units, shares of
either Class A or Class F Common Stock, Warrants or any securities convertible
into, or exercisable, or exchangeable for, shares of either Class A or Class F
Common Stock owned by it, if any, (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any Units, shares of either Class A or Class F Common Stock,
Warrants or any securities convertible into, or exercisable, or exchangeable
for, shares of either Class A or Class F Common Stock owned by it, if any,
whether any such transaction is to be settled by delivery of such securities, in
cash or otherwise, or (iii) publicly announce any intention to effect any
transaction, including the filing of a registration statement specified in
clause (i) or (ii). Each of the Insiders and the Sponsors acknowledges and
agrees that, prior to the effective date of any release or waiver, of the
restrictions set forth in this paragraph 3, other than pursuant to the
exceptions contained in Section 7(c) below, the Company shall announce the
impending release or waiver by press release through a major news service at
least two business days before the effective date of the release or waiver. Any
release or waiver granted shall only be effective two business days after the
publication date of such press release. The provisions of this paragraph will
not apply if (i) the release or waiver is effected solely to permit a transfer
not for consideration and (ii) the transferee has agreed in writing to be bound
by the same terms described in this Letter Agreement to the extent and for the
duration that such terms remain in effect at the time of the transfer.

 

 

 

 

4.             In the event of the liquidation of the Trust Account, Nathan
Leight, Sanjay Arora and Guy Barudin (together, the “Indemnitors”) agree to
jointly and severally indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by (i) any third party for services rendered or products
sold to the Company or (ii) a prospective target business with which the Company
has entered into an acquisition agreement (a “Target”); provided, however, that
such indemnification of the Company by the Indemnitors shall apply only to the
extent necessary to ensure that such claims by a third party for services
rendered (other than the Company’s independent public accountants) or products
sold to the Company or a Target do not reduce the amount of funds in the Trust
Account to below (i) $10.00 per share of the Offering Shares remaining
outstanding and (ii) such lesser amount per share of the Offering Shares
remaining outstanding held in the Trust Account due to reductions in the value
of the trust assets as of the date of the liquidation of the Trust Account other
than due to the failure to obtain such waiver, in each case, net of the amount
of interest income (net of taxes payable and any amounts released to us to fund
working capital requirements), and provided, further, that only if such third
party or Target has not executed an agreement waiving claims against and all
rights to seek access to the Trust Account whether or not such agreement is
enforceable. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Indemnitors shall not be responsible
for any liability as a result of any such third party claims. Notwithstanding
any of the foregoing, such indemnification of the Company by the Indemnitors
shall not apply as to any claims under the Company’s obligation to indemnify the
Underwriter against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. The Indemnitors shall have the right to
defend against any such claim with counsel of its choice reasonably satisfactory
to the Company if, within 15 days following written receipt of notice of the
claim to the Indemnitors, the Indemnitors notify the Company in writing that the
Indemnitors shall undertake such defense.

 

5.             To the extent that the Underwriter does not exercise its
over-allotment option to purchase an additional 2,775,000 Units, the Sponsors
and Insiders (other than Messrs. Kagan, Brokaw and Mendelson) agree that they
shall return to the Company for cancellation, at no cost, a number of Founder
Shares in the aggregate equal to 693,750 multiplied by a fraction, (i) the
numerator of which is 2,775,000 minus the number of Units purchased by the
Underwriter upon the exercise of its over-allotment option, and (ii) the
denominator of which is 2,775,000. The Sponsors and Insiders (other than Messrs.
Kagan, Brokaw and Mendelson) further agree that to the extent that (a) the size
of the Public Offering is increased or decreased and (b) the Sponsors and
Insiders (other than Messrs. Kagan, Brokaw and Mendelson) have either purchased
or sold shares of Class F Common Stock or an adjustment to the number of Founder
Shares has been effected by way of a stock split, stock dividend, reverse stock
split, contribution back to capital or otherwise, in each case in connection
with such increase or decrease in the size of the Public Offering, then (A) the
references to 2,775,000 in the numerator and denominator of the formula in the
immediately preceding sentence shall be changed to a number equal to 15% of the
number of shares included in the Units issued in the Public Offering and (B) the
reference to 693,750 in the formula set forth in the immediately preceding
sentence shall be adjusted to such number of shares of Class F Common Stock that
the Sponsors and Insiders (other than Messrs. Kagan, Brokaw and Mendelson) would
have to return to the Company in order to hold (with all of the pre-offering
stockholders) an aggregate of 20.0% of the Company’s issued and outstanding
Class A Common Stock after the Public Offering. For purposes of clarification,
nothing in this paragraph will impact the number of shares of Class F Common
Stock purchased by MIHI LLC as part of the Forward Purchase Contract (defined
below).

 

 

 

 

6.(a)        Each of the Terrapin Sponsors and each Insider (other than the MIHI
LLC designee) hereby agrees not to participate in the formation of, or become an
officer or director of, another blank check company that is seeking an initial
business combination with total consideration to the seller less than $1.25
billion until the Company has entered into a definitive agreement regarding the
initial Business Combination or the Company has failed to complete the initial
Business Combination within 24 months from the closing of the Public Offering.
MIHI LLC and MIHI LLC’s director nominee hereby agree not to participate in the
formation of or investment in, or become an officer or director of, any other
blank check company that is seeking equity proceeds between $175 million and
$350 million until 3 months after the closing of the Public Offering.

 

(b)           Each of Each Sponsor and each Insider hereby agrees and
acknowledges that: (i) each of the Underwriter and the Company would be
irreparably injured in the event of a breach by such Sponsor or Insider of his
or its applicable obligations under paragraphs 1, 2, 3, 4, 5, 6(a), 7(a), 7(b),
9 and 10 of this Letter Agreement (ii) monetary damages may not be an adequate
remedy for such breach and (iii) the non-breaching party shall be entitled to
injunctive relief, in addition to any other remedy that such party may have in
law or in equity, in the event of such breach.

 

7.(a)        Each Sponsor and each Insider agrees that it or he shall not
Transfer any Founder Shares held by it or him, if any, until the earlier of (A)
one year after the completion of a Business Combination or (B) the date
following the completion of a Business Combination on which the Company
completes a liquidation, merger, stock exchange or other similar transaction
that results in all of the Company’s stockholders having the right to exchange
their shares of Class A Common Stock for cash, securities or other property (the
“Founder Shares Lock-up Period”). Notwithstanding the foregoing, if the last
sale price of the Company’s Class A Common Stock equals or exceeds $12.00 per
share (as adjusted for stock splits, stocks dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Company’s initial Business
Combination, the Founder Shares will be released from the Founder Shares
Lock-Up.

 

(b)            The Sponsor and each Insider agrees that it or he shall not
effectuate any Transfer of Private Placement Warrants or Class A Common Stock
underlying such warrants, until 30 days after the completion of a Business
Combination.

 

 

 

 

(c)            Notwithstanding the provisions set forth in paragraphs 3 and 7(a)
and (b), Transfers of the Founder Shares, the Private Placement Warrants and
shares of Class A Common Stock underlying the Private Placement Warrants are
permitted (a) to the Company’s officers or directors, any affiliates or family
members of any of the Company’s officers or directors or any affiliates of the
Sponsors and Insiders; (b) in the case of an individual, by a gift to a member
of one of the members of the individual’s immediate family or to a trust, the
beneficiary of which is a member of one of the individual’s immediate family, an
affiliate of such person or to a charitable organization; (c) in the case of an
individual, by virtue of laws of descent and distribution upon death of the
individual; (d) in the case of an individual, pursuant to a qualified domestic
relations order; (e) by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the shares were originally purchased; (f) in the event of the Company’s
liquidation prior to the completion of a Business Combination; (g) by virtue of
the laws of Delaware or any of the Sponsors’ limited liability company operating
agreements upon dissolution of such Sponsor; or (h) in the event of completion
of a liquidation, merger, stock exchange or other similar transaction which
results in all of the Company’s stockholders having the right to exchange their
shares of Class A Common Stock for cash, securities or other property subsequent
to the completion of a Business Combination; provided, however, that in the case
of clauses (a) through (e) and (g), these permitted transferees must enter into
a written agreement agreeing to be bound by these transfer restrictions.

 

8.             Each Sponsor and each Insider represents and warrants that it or
he has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company is true and accurate in all respects and
does not omit any material information with respect to the undersigned’s
background. Each Insider’s questionnaire furnished to the Company is true and
accurate in all respects. Each Insider represents and warrants that: the
undersigned is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; the undersigned has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and the undersigned is not currently a defendant in any such criminal
proceeding.

 

9.             MIHI LLC agrees to enter into a securities purchase agreement
(the “Forward Purchase Agreement”) to purchase at least 4,000,000 Units at a
price per Unit of $10.00 per Unit and 1,000,000 Founders Shares at the same
purchase price as the other Founders Shares, in a transaction exempt from the
registration requirements of the Securities Act (the “Private Placement”). The
Private Placement will be completed concurrently with the completion of the
initial Business Combination. Neither the Company nor MIHI LLC may waive the
obligation of the undersigned to complete the Private Placement in accordance
with this Section 9 pursuant to the terms of the Forward Purchase Agreement.

 

 

 

 

10.           Except as disclosed in the Prospectus, neither the Sponsor or any
Insider nor any affiliate of the Sponsor or any Insider, nor any director or
officer of the Company, shall receive any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the following:
repayment of a loan of $50,000 made to the Company by Apple Orange LLC,
repayment of any additional loans and advances made to the Company by any
Sponsor or any affiliate thereof; payment to Terrapin Partners LLC for office
space, utilities and secretarial support in an amount not to exceed $10,000 per
month; reimbursement for any reasonable out-of-pocket expenses related to
identifying, investigating and consummating an initial Business Combination, so
long as no proceeds of the Public Offering held in the Trust Account may be
applied to the payment of such expenses prior to the consummation of a Business
Combination; and repayment of loans, if any, and on such terms as to be
determined by the Company from time to time, made by any of the Sponsors or an
affiliate thereof or certain of the Company’s officers and directors to finance
transaction costs in connection with an intended initial Business Combination,
provided, that, if the Company does not consummate an initial Business
Combination, a portion of the working capital held outside the Trust Account may
be used by the Company to repay such loaned amounts so long as no proceeds from
the Trust Account are used for such repayment. Notwithstanding the foregoing, an
affiliate of MIHI LLC may engage in financial advisory, capital raising or other
related advisory services for the Company.

 

11.           Each Sponsor and each Insider has full right and power, without
violating any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement.

 

12.           As used herein, (i) “Business Combination” shall mean a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination, involving the Company and one or more businesses;
(ii) “Founder Shares” shall mean the 5,318,750 shares of Class F Common Stock of
the Company initially acquired by the Sponsor and Insiders for an aggregate
purchase price of $25,000, or approximately $0.0043478 per share, prior to the
consummation of the Public Offering as adjusted for the Company’s forward stock
split together with the shares of Class A Common Stock into which the Founders
Shares will be converted after the Business Combination; (iii) “Private
Placement Warrants” shall mean up to 12,000,000 Warrants to purchase up to
6,000,000 shares of the Class A Common Stock of the Company that are acquired by
the Sponsors for an aggregate purchase price of up to $6,000,000, or $.50 per
Warrant, in a private placement that shall occur simultaneously with the
consummation of the Public Offering; (iv) “Public Stockholders” shall mean the
holders of securities issued in the Public Offering; (v) “Trust Account” shall
mean the trust fund into which a portion of the net proceeds of the Public
Offering shall be deposited; and (vi) “Transfer” shall mean the (a) sale of,
offer to sell, contract or agreement to sell, hypothecate, pledge, grant of any
option to purchase or otherwise dispose of or agreement to dispose of, directly
or indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

 

13.           This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

 

 

 

14.           No party hereto may assign either this Letter Agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other party, except as provided above. Any purported assignment
in violation of this paragraph shall be void and ineffectual and shall not
operate to transfer or assign any interest or title to the purported assignee.
This Letter Agreement shall be binding on the Sponsors and Insiders and their
respective successors and permitted assigns to whom a Sponsor transfers shares
of the Company in compliance with this Letter Agreement. Any transfer made in
contravention of this Letter Agreement shall be null and void.

 

15.           This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties hereto (i) all agree
that any action, proceeding, claim or dispute arising out of, or relating in any
way to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

16.           Any notice, consent or request to be given in connection with any
of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery, in each case to the address
most recently provided to such party or such other address as may be designated
in writing by such party, or by facsimile transmission to the number most
recently provided to such party or such other fax number as may be designated in
writing by such party.

 

17.           This Letter Agreement shall terminate on the earlier of (i) the
expiration of the Founder Shares Lock-up Period or (ii) the liquidation of the
Company; provided, however, that this Letter Agreement shall earlier terminate
in the event that the Public Offering is not consummated and closed by September
30, 2014, provided further that paragraph 4 of this Letter Agreement shall
survive such liquidation.

 

[Signature Page follows]

 

 

 

 

  MIHI LLC       By: /s/Andrew Underwood     Name: Andrew Underwood     Title:
Attorney in Fact       By: /s/Drew Reid     Name: Drew Reid     Title: Attorney
in Fact       APPLE ORANGE LLC       By: /s/Nathan Leight     Name: Nathan
Leight     Title: Managing Member

 

 

 

 

  NOYAC PATH LLC       By: /s/Stephen Schifrin     Name: Stephen Schifrin    
Title: Manager       PERISCOPE, LLC       By: /s/Guy Barudin     Name: Guy
Barudin     Title: President       TERRAPIN PARTNERS EMPLOYEE PARTNERSHIP 3, LLC
      By: /s/Nathan Leight     Name: Nathan Leight     Title: Managing Member

 

 

 

 

  TERRAPIN PARTNERS GREEN EMPLOYEE PARTNERSHIP,
LLC       By: /s/Nathan Leight     Name: Nathan Leight     Title: Managing
Member         /s/Nathan Leight     Nathan Leight         /s/Sanjay Arora    
Sanjay Arora         /s/Guy Barudin     Guy Barudin         /s/Jonathan Kagan  
  Jonathan Kagan         /s/Robert Redmond     Robert Redmond         /s/George
Brokaw     George Brokaw         /s/Victor Mendelson     Victor Mendelson

 

 

 

 

Acknowledged and Agreed:       TERRAPIN 3 ACQUISITION CORPORATION       By:
/s/Sanjay Arora     Name: Sanjay Arora     Title: Chief Executive Officer  

 

 

 